


109 HR 5930 IH: Muscle Shoals National Heritage Area

U.S. House of Representatives
2006-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5930
		IN THE HOUSE OF REPRESENTATIVES
		
			July 27, 2006
			Mr. Cramer introduced
			 the following bill; which was referred to the
			 Committee on
			 Resources
		
		A BILL
		To establish the Muscle Shoals National Heritage Area in
		  the State of Alabama, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Muscle Shoals National Heritage Area
			 Act.
		2.FindingsCongress finds the following:
			(1)The Muscle Shoals
			 area in Northwest Alabama is a region rich in natural and cultural
			 history.
			(2)The Muscle Shoals
			 area is defined by its distinctive geography, especially the Wilson Dam, a
			 National Historic Landmark.
			(3)The Muscle Shoals
			 National Heritage Area feasibility study includes the counties of Colbert,
			 Franklin, Lauderdale, Lawrence, Limestone, and Morgan, in Northwest
			 Alabama.
			(4)Muscle Shoals is
			 the birthplace of the Tennessee Valley Authority, notable for power generation
			 and the creation of recreational lakes.
			(5)The Tennessee
			 River at Muscle Shoals is important in having shaped western expansion and
			 cultural development of the United States.
			(6)The Muscle Shoals
			 area drew the remarkable military and entrepreneurial service of the General
			 Wheeler family.
			(7)The Muscle Shoals
			 area was the birthplace of Helen Keller, a celebrated symbol of inspiration for
			 persons overcoming disabilities.
			(8)The Muscle Shoals
			 area was the home of William Christopher W.C. Handy, the first
			 musician to identify, arrange, publish, and popularize the blues
			 musical genre.
			(9)The world-renowned
			 Muscle Shoals sound left an indelible impression on the
			 development of music in the United States.
			3.DefinitionsIn this Act:
			(1)Heritage
			 areaThe term Heritage Area means the Muscle Shoals
			 National Heritage Area, established in section 4.
			(2)Local
			 coordinating entityThe term local coordinating
			 entity means the local coordinating entity for the Heritage Area
			 designated by section 4(d).
			(3)Management
			 planThe term management plan means the management
			 plan for the Heritage Area specified in section 5.
			(4)MapThe
			 term map means the map titled Boundary Map Muscle Shoals
			 National Heritage Area-Alternative ____, numbered ___, and
			 dated_____.
			(5)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(6)StateThe
			 term State means the State of Alabama.
			4.Muscle shoals
			 national heritage area
			(a)EstablishmentThere
			 is established the Muscle Shoals National Heritage Area.
			(b)BoundariesThe
			 National Heritage Area shall be comprised of—
				(1)the counties of
			 Colbert, Franklin, Lauderdale, Lawrence, Limestone, and Morgan;
				(2)the Wilson
			 Dam;
				(3)the Handy Home;
			 and
				(4)the Helen Keller
			 birthplace.
				(c)Availability of
			 mapThe map shall be on file and available for public inspection
			 in the appropriate offices of the National Park Service, Department of the
			 Interior.
			(d)Local
			 coordinating entityThe Muscle Shoals Regional Center shall be
			 the local coordinating entity for the Heritage Area.
			5.Local
			 coordinating entity
			(a)In
			 generalThe local
			 coordinating entity shall be governed by a board of directors composed of at
			 least 6 members, one resident from each of Colbert, Lauderdale, Franklin,
			 Lawrence, Morgan, and Limestone counties, Alabama, the counties included in the
			 Muscle Shoals National Heritage.
			(b)DutiesTo
			 further the purposes of the Heritage Area, the local coordinating entity
			 shall—
				(1)prepare and submit
			 a management plan for the Heritage Area to the Secretary in accordance with
			 section 6;
				(2)assist units of
			 local government, regional planning organizations, and nonprofit organizations
			 in implementing the approved management plan by—
					(A)carrying out
			 programs and projects that recognize, protect, and enhance important resource
			 values within the Heritage Area;
					(B)establishing and
			 maintaining interpretive exhibits and programs within the Heritage Area;
					(C)developing
			 recreational and educational opportunities in the Heritage Area;
					(D)increasing public
			 awareness of and appreciation for natural, historical, scenic, and cultural
			 resources of the Heritage Area;
					(E)protecting and
			 restoring historic sites and buildings in the Heritage Area that are consistent
			 with heritage area themes;
					(F)ensuring that
			 clear, consistent, and appropriate signs identifying points of public access
			 and sites of interest are posted throughout the Heritage Area; and
					(G)promoting a wide
			 range of partnerships among governments, organizations, and individuals to
			 further the purposes of the Heritage Area;
					(3)consider the
			 interests of diverse units of government, businesses, organizations, and
			 individuals in the Heritage Area in the preparation and implementation of the
			 management plan;
				(4)conduct meetings
			 open to the public at least semi-annually regarding the development and
			 implementation of the management plan;
				(5)submit an annual
			 report to the secretary for any fiscal year in which the local coordinating
			 entity receives Federal funds under this Act specifying—
					(A)the specific
			 performance goals and accomplishments of the local coordinating entity;
					(B)the expenses and
			 income of the local coordinating entity;
					(C)the amounts and
			 sources of matching funds;
					(D)the amounts
			 leveraged with Federal funds and sources of the leveraging; and
					(E)grants made to any
			 other entities during the fiscal year;
					(6)make available for
			 audit for any fiscal year in which it receives Federal funds under this Act,
			 all information pertaining to the expenditure of such funds and any matching
			 funds, and require in all agreements authorizing expenditures of Federal funds
			 by other organizations, that the receiving organizations make available for
			 such audit all records and other information pertaining to the expenditure of
			 such funds; and
				(7)encourage by
			 appropriate means economic viability that is consistent with the purposes of
			 the Heritage Area.
				(c)AuthoritiesThe
			 local coordinating entity may, for the purposes of preparing and implementing
			 the management plan for the Heritage Area, use Federal funds made available
			 through this Act to—
				(1)make grants to the
			 State of Alabama, its political subdivisions, nonprofit organizations, and
			 other persons;
				(2)enter into
			 cooperative agreements with or provide technical assistance to the State of
			 Alabama, its political jurisdictions, nonprofit organizations, Federal
			 agencies, and other interested parties;
				(3)hire and
			 compensate staff, which shall include individuals with expertise in natural,
			 cultural, and historical resources protection, economic and community
			 development, and heritage planning;
				(4)obtain funds or
			 services from any source including any that are provided under any other
			 Federal law or program;
				(5)contract for goods
			 or services; and
				(6)support activities
			 of partners and any other activities that further the purposes of the Heritage
			 Area and that are consistent with the approved management plan.
				(d)Prohibitions on
			 the acquisition of real propertyThe local coordinating entity
			 may not use Federal funds received under this Act to acquire real property, but
			 may use any other source of funding, including other Federal funding outside
			 this authority, intended for the acquisition of real property.
			6.Management
			 plan
			(a)In
			 generalThe management plan for the Heritage Area shall—
				(1)include
			 comprehensive policies, strategies, and recommendations for conservation,
			 funding, management, and development of the Heritage Area;
				(2)take into
			 consideration existing State, county, and local plans in the development of the
			 management plan and its implementation;
				(3)include a
			 description of actions that governments, private organizations, and individuals
			 have agreed to take to protect the natural, historical, and cultural resources
			 of the Heritage Area;
				(4)specify the
			 existing and potential sources of funding or economic development strategies to
			 protect, manage, and develop the Heritage Area;
				(5)include an
			 inventory of the natural, historical, cultural, educational, scenic, and
			 recreational resources of the Heritage Area related to the themes of the
			 Heritage Area that should be preserved, restored, managed, developed, or
			 maintained;
				(6)recommend policies
			 and strategies for resource management that consider and detail the application
			 of appropriate land and water management techniques including, but not limited
			 to, the development of intergovernmental and interagency cooperative agreements
			 to protect the Heritage Area’s natural, historical, cultural, educational,
			 scenic, and recreational resources;
				(7)describe a program
			 of implementation for the management plan, including performance goals, plans
			 for resource protection, restoration, interpretation, enhancement, management,
			 and development, and specific commitments for implementation that have been
			 made by the local coordinating entity or any government, organization, or
			 individual;
				(8)include an
			 analysis and recommendations for ways in which local, State, and Federal
			 programs, including the role of the National Park Service in the Heritage Area,
			 may best be coordinated to further the purposes of this Act;
				(9)include an
			 interpretive plan for the Heritage Area; and
				(10)include a
			 business plan that—
					(A)describes the role, operation, financing,
			 and functions of the local coordinating entity and of each of the major
			 activities contained in the management plan; and
					(B)provides adequate assurances that the local
			 coordinating entity has the partnerships and financial and other resources
			 necessary to implement the management plan for the Heritage Area.
					(b)Deadline and
			 termination of funding
				(1)DeadlineThe
			 local coordinating entity shall submit the management plan to the Secretary for
			 approval within 3 years after funds are made available for this Act.
				(2)Termination of
			 fundingIf the management plan is not submitted to the Secretary
			 in accordance with this subsection, the local coordinating entity shall not
			 qualify for Federal funding under this Act until such time as the management
			 plan is submitted to and approved by the Secretary.
				7.Duties and
			 authorities of the secretary
			(a)Technical and
			 financial assistance
				(1)In
			 generalThe Secretary may, upon the request of the local
			 coordinating entity, provide technical and financial assistance on a
			 reimbursable or non-reimbursable basis (as determined by the Secretary) to the
			 Heritage Area to develop and implement the approved management plan. The
			 Secretary is authorized to enter into cooperative agreements with the local
			 coordinating entity and other public or private entities for this
			 purpose.
				(2)Priority
			 actionsIn assisting the Heritage Area, the Secretary shall give
			 priority to actions that in general assist in—
					(A)conserving the
			 significant natural, historical, cultural, and scenic resources of the Heritage
			 Area; and
					(B)providing
			 educational, interpretive, and recreational opportunities consistent with the
			 purposes of the Heritage Area.
					(b)Approval and
			 disapproval of management plan
				(1)In
			 generalThe Secretary shall approve or disapprove the management
			 plan not later than 180 days after receiving the management plan.
				(2)Criteria for
			 approvalIn determining the approval of the management plan, the
			 Secretary shall consider whether—
					(A)the local
			 coordinating entity is representative of the diverse interests of the Heritage
			 Area, including governments, natural and historic resource protection
			 organizations, educational institutions, businesses, and recreational
			 organizations;
					(B)the local
			 coordinating entity has afforded adequate opportunity for public and
			 governmental involvement, including public hearings, in the preparation of the
			 management plan;
					(C)the resource
			 protection and interpretation strategies contained in the management plan, if
			 implemented, would adequately protect the natural, historical, and cultural
			 resources of the Heritage Area;
					(D)the Secretary has
			 received adequate assurances from the appropriate State and local officials
			 whose support is needed to ensure the effective implementation of the State and
			 local aspects of the management plan; and
					(E)the local
			 coordinating entity has demonstrated the financial capability, in partnership
			 with others, to carry out the plan.
					(3)Action following
			 disapprovalIf the Secretary disapproves the management plan, the
			 Secretary shall advise the local coordinating entity in writing of the reasons
			 therefore and shall make recommendations for revisions to the management plan.
			 The Secretary shall approve or disapprove a proposed revision within 180 days
			 after the date it is submitted.
				(4)Approval of
			 amendmentsSubstantial amendments to the management plan shall be
			 reviewed by the Secretary and approved in the same manner as provided for the
			 original management plan. The local coordinating entity shall not use Federal
			 funds authorized by this Act to implement any amendments until the Secretary
			 has approved the amendments.
				8.Relationship to
			 other federal agencies
			(a)In
			 generalThis Act shall not affect the authority of any Federal
			 official to provide technical or financial assistance under any other
			 law.
			(b)Consultation and
			 coordinationThe head of any Federal agency planning to conduct
			 activities that may have an impact on the Heritage Area is encouraged to
			 consult and coordinate the activities with the Secretary and the local
			 coordinating entity to the extent practicable.
			(c)Other federal
			 agenciesNothing in this Act—
				(1)modifies, alters,
			 or amends any law or regulation authorizing a Federal agency to manage Federal
			 land under the jurisdiction of the Federal agency;
				(2)limits the
			 discretion of a Federal land manager to implement an approved land use plan
			 within the boundaries of the Heritage Area; or
				(3)modifies, alters,
			 or amends any authorized use of Federal land under the jurisdiction of a
			 Federal agency.
				9.Property owners
			 and regulatory protectionsNothing in this Act shall be construed
			 to—
			(1)abridge the rights
			 of any property owner, whether public or private, including the right to
			 refrain from participating in any plan, project, program, or activity conducted
			 within the Heritage Area;
			(2)require any
			 property owner to permit public access (including Federal, Tribal, State, or
			 local government access) to such property or to modify provisions of Federal,
			 Tribal, State, or local law with regard to public access or use of private
			 lands;
			(3)alters any duly
			 adopted land use regulations or approved land use plan or any other regulatory
			 authority of any Federal, State, or local agency, or Tribal government or to
			 convey any land-use or other regulatory authority to any local coordinating
			 entity;
			(4)authorizes or
			 imply the reservation or appropriation of water or water rights;
			(5)diminish the
			 authority of the State to manage fish and wildlife including the regulation of
			 fishing and hunting within the Heritage Area; or
			(6)creates any
			 liability, or affects any liability under any other law, of any private
			 property owner with respect to any persons injured on such private
			 property.
			10.Authorization of
			 appropriations
			(a)In
			 generalThere is authorized to be appropriated for the purposes
			 of this Act $10,000,000, of which not more than $1,000,000 shall be made
			 available for any fiscal year.
			(b)Matching
			 fundsFederal funding provided under this Act may not exceed 50
			 percent of the total cost of any assistance or grant provided or authorized
			 under this Act.
			(c)Administrative
			 costsThe local coordinating entity may not expend more than 15
			 percent of funds made available under this Act for administrative costs.
			11.Requirements for
			 inclusion of private property
			(a)Notification and
			 Consent of Property Owners RequiredNo privately owned property
			 shall be preserved, conserved, or promoted by the management plan for the
			 Heritage Area until the owner of that private property has been notified in
			 writing by the management entity and has given written consent to the
			 management entity for such preservation, conservation, or promotion.
			(b)Landowner
			 WithdrawAny owner of private property included within the
			 boundary of the Heritage Area shall have that private property immediately
			 removed from the boundary by submitting a written request to the management
			 entity.
			12.SunsetThe authority of the Secretary to provide
			 financial assistance under this Act shall terminate on the day occurring 15
			 years after the date of the enactment of this Act.
		
